Citation Nr: 1732120	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected erectile dysfunction.

2.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to March 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to the AOJ for further development before a decision may be made on the merits.

The Veteran was granted service connection and assigned a noncompensable initial rating for erectile dysfunction in a February 2012 rating decision.  The Veteran contends that this rating should be compensable.  The Veteran was seen by VA examiners in September 2011 and July 2013.  The 2011 VA examiner noted that the Veteran was unable to ejaculate, but was able to achieve an erection with penetration.  The 2013 examiner noted that the Veteran could not ejaculate, penetrate, or achieve an erection.  However, neither VA examiner addressed, nor does the record address, whether the Veteran has a deformity of the penis, as required by 38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2016).  The Board finds the examinations inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the issue is remanded to the AOJ to obtain a new examination that addresses whether the Veteran has a deformity of the penis.

The Board recognizes that the Veteran's representative has asserted that there is clear and unmistakable error, pursuant to 38 C.F.R. §3.105, in the February 2012 rating decision denial of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.  However, the February 2012 rating decision denial in that regard is not final, and the provisions of 38 C.F.R. §3.105 are, thus, not for application.  Rather, the Veteran filed a timely notice of disagreement on February 5, 2013, specifically listing the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The AOJ has not yet issued a statement of the case (SOC) addressing the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ for issuance of a SOC.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the severity of his erectile dysfunction.  The record and a copy of this Remand must be made available to the examiner and the examiner must note that the record was reviewed.  The examiner must specifically address whether the Veteran has a deformity of the penis, and whether there is loss of erectile power.  The examiner must review the entire record and consider the Veteran's lay statements as to severity and onset, including any supporting medical evidence submitted by the Veteran.

2.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the February 2012 rating decision denial of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the February 2012 rating decision must be filed if this claim is denied in the SOC in order to continue the appeal.  If the Veteran perfects an appeal as to this issue, return the issue to the Board for appellate review.

3.  After completion of the above, readjudicate the Veteran's claim for a compensable initial rating for service-connected erectile dysfunction.  If the benefit sought remains denied, then issue a supplemental statement of the case, and afford the appropriate period to respond, before returning the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




